Title: To John Adams from C. W. F. Dumas, 7 February 1781
From: Dumas, Charles William Frederic
To: Adams, John



Honoured & dear Sir
Lahaie 7e. fevr. 1781

Je n’ai qu’un instant avant le depart de la poste, pour vous faire parvenir le Poscrit ci joint pour le Congrès. Mr. Deane a repassé ici hier au Soir revenant d’Amsterdam; et il est reparti ce matin pour Paris. Je suis surpris de n’avoir pas vu revenir encore Mr. Gillon de Rotterdam. Avez-vous de ses nouvelles? Ou est-il de retour à Amsterdam?
Je suis toujours avec les sentimens de respect et d’Attachement sincere que vous connoissez Monsieur V. t. h. & t. o. Servit.

Dumas


Tourner le feuillet.
On me mande de Paris, que Rodney a attaqué l’Isle de St. Vincent, et qu’il a été reçu galamment, et repoussé vigoureusement que Mr. De Ternay est mort à Rhode-Island, et a été remplacé par Mr. DesTouche, qui vaut encore mieux que lui. Que les Amns. sont en bonne posture.

